Citation Nr: 0611749	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for a mental disorder.

2.  Entitlement to service connection for amputation of the 
left fifth toe.

3.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently assigned a 10 percent disability 
evaluation.

4.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2000, September 2001, September 
2002, and May 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The June 2000 rating decision found that the 
veteran's claim for service connection for a mental disorder 
was not well grounded, and the September 2001 rating decision 
later denied that claim under the Veterans Claims Assistance 
Act.  The September 2002 rating decision denied the veteran's 
claims for an increased evaluation for arthritis of his right 
and left knees, and the May 2003 rating decision denied 
service connection for a bilateral foot disorder.  The 
veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.

The Board observes that the veteran's appeal had originally 
included the issue of entitlement to service connection for a 
bilateral foot disorder.  However, during the pendency of the 
appeal, a rating decision dated in June 2005 granted service 
connection for amputation of the right fifth toe due to 
hammertoe deformity.    Therefore, the issue of a right foot 
disorder no longer remains in appellate status, and no 
further consideration is required. 

The issues of entitlement to service connection for 
amputation of the left fifth toe and to an increased 
evaluation for arthritis of the right and left knees will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran' appeal has been obtained.

2.  The veteran has not been shown to currently have mental 
disorder that is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

A mental disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 
3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in connection with his claim for a mental 
disorder in May 2001, prior to the decision on the claim in 
September 2001.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met regarding the 
issue of service connection for a mental disorder and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the May 2001 
VCAA letter about the information and evidence that is 
necessary to substantiate his claim for service connection 
for a mental disorder.  Specifically, the letter stated that 
the evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the April 2003 Statement of 
the Case (SOC) and the March 2004 and March 2005 Supplemental 
Statements of the Case (SOC) notified the appellant of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim for service connection for a mental disorder.

In addition, the RO informed the veteran in the May 2001 
letter about the information and evidence that VA would seek 
to provide.  In particular, the veteran was informed that VA 
was required to make reasonable efforts to obtain records 
that are relevant to his claim and to notify him when VA is 
unsuccessful in obtaining such records.  The letter indicated 
that VA would obtain his service medical records, military 
service records, VA medical records, and any other medical 
records that he identified.  It was also noted that VA may 
provide him an examination or obtain a medical opinion if 
necessary.   

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  The May 2001 letter also 
requested that he complete and return a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), if there were private 
medical records that would support his claim.  In addition, 
the May 2001 letter informed the veteran that it was 
ultimately his responsibility to provide information and 
evidence to support his claim.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the veteran in the rating decisions, statement of the case 
(SOC), and supplemental statements of the case (SSOC) of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, as discussed above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for a mental disorder, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability at issue.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to service connection for a 
mental disorder, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded a VA general medical examination and a VA mental 
disorders examination in October 2004.  VA has assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the appellant's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a mental 
disorder.  Initially, the Board observes that the veteran has 
a long history of substance abuse that reportedly began 
during his period of service.  However, direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs. 38 C.F.R. § 3.301(a) (2005).  Although service 
connection may be granted for alcoholism where it is shown to 
be secondary to a service-connected disorder, service 
connection may not be granted for primary alcoholism or an 
alcoholic-related disorder. 38 C.F.R. § 3.310(a); Allen v. 
Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).  Therefore, 
the veteran is not entitled to service connection for 
substance abuse or for any mental disorder that is 
etiologically or causally related to substance abuse.  

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a mental disorder.  In 
fact, his October 1980 examination did not find any 
psychiatric abnormalities, and he denied having a medical 
history of depression, excessive worry, or nervous trouble of 
any sort.  Moreover, he did not seek treatment for such a 
disorder until many years following his separation from 
service.  Therefore, the Board finds that a mental disorder 
did not manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a 
mental disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a mental disorder is itself evidence which tends to show that 
a mental disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence establishing that a 
mental disorder manifested during service or within close 
proximity thereto, the medical evidence does not show the 
veteran to have a current mental disorder that is related to 
his military service.  As discussed above, the veteran did 
have not any complaints, treatment, or diagnosis of a mental 
disorder for many years following his separation from 
service.  In fact, a September 1997 VA examination indicated 
that his psychiatric status and personality were normal.  
Significantly, the October 2004 VA mental disorder examiner 
listed the veteran's primary diagnosis as substance abuse 
with a secondary diagnosis of adjustment disorder with 
depressed mood and commented that the latter diagnosis was a 
depressive reaction connected to the veteran's deteriorated 
living situation, which had deteriorated as a direct result 
of the veteran's alcohol abuse.  As noted above, service 
connection cannot be granted when it is the result of the 
veteran's own willful misconduct or the result of his or her 
abuse of alcohol or drugs. 38 C.F.R. § 3.301(a) (2005). 

The veteran's assertions are the only evidence contained in 
the claims file showing that he currently has a mental 
disorder that is related to service.  The veteran is not a 
medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a mental disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for an eye disorder is not warranted. 


ORDER

Service connection for a mental disorder is denied.






REMAND

Reasons for Remand:  To provide the veteran with a proper 
VCAA notification letter and to afford him VA examinations.

As discussed above, the Veterans Claims Assistance Act of 
2000 (VCAA) provides that the VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005). Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified of the VCAA in connection with his 
claims for an increased evaluation for arthritis of the right 
and left knees.  In this regard, the record contains a letter 
dated in July 2002, which discusses what VA will do in 
connection with his claims and what he can do to help.  
However, that letter did not notify the veteran as to what 
evidence is necessary to substantiate his claims for an 
increased evaluation for arthritis of the right and left 
knee.  The Court has indicated that such specific notice is 
required to comply with the VCAA.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.  

In addition, the Board notes that the veteran was afforded a 
VA joints examination in August 2002 in connection with his 
claims for an increased evaluation for arthritis of the right 
and left knees.  He was also provided a VA general medical 
examination in October 2004 during which his knees were 
examined again.  However, the veteran's representative 
submitted a brief in March 2006 in which he claimed that the 
veteran should be afforded a more recent VA examination.  In 
this regard, he claimed that the veteran's disability had 
worsened and that the evidence was too old for an adequate 
evaluation of his current condition.  VA's General Counsel 
has indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Additionally, the veteran's representative noted 
that the August 2002 VA examination did not discuss the 
presence or absence of instability or the point at which the 
pain began in range of motion testing.  The Board notes that 
the October 2004 VA examination did not contain such findings 
either.  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the 
purpose of ascertaining the severity and manifestations of 
the veteran's service-connected arthritis of the right and 
left knees.

The Board further notes that the veteran was afforded VA 
examinations in August 2004 and March 2005 in connection with 
his claim for service connection for the amputation of the 
left fifth toe.  The examiner indicated on both occasions 
that the veteran had plantar warts and calluses bilaterally 
on his feet during his military service and listed his 
current diagnoses as callus formation of both feet since 
military service, fourth and fifth hammertoe deformation 
bilaterally with spur formation status post surgical 
treatment, and amputation of the fifth toes bilaterally.  In 
August 2004, the examiner opined that the veteran's current 
condition was at least as likely as not related to his callus 
formation, spurs, and deformation of the fourth and fifth 
toes bilaterally in service, and in March 2005, he stated 
that it was at least as likely as not that the diagnosis of 
plantar warts shown in service was related to the bone spurs 
removed in 1999, the hammertoe deformation, and the eventual 
amputation of the fifth toe bilaterally.  Although the 
veteran's service medical records do show that he was treated 
for plantar warts and calluses on his right foot, the Board 
notes that his left foot did not have such symptomatology 
during his period of service.  Nevertheless, the Board 
observes that he did have cellulitis of the left leg and foot 
that required convalescence in 1979.  However, the August and 
October 2004 VA examiner did not address the veteran's 
cellulitis in service.  As such, the evidence of record does 
not include a medical opinion addressing whether the 
veteran's amputation of the left fifth toe may be causally or 
etiologically related to his cellulitis.  Therefore, the 
Board finds that an additional medical opinion is necessary 
for the purpose of determining the nature and etiology of the 
veteran's amputation of the left fifth toe.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
VCAA letter in connection with his 
claims for an increased evaluation for 
arthritis of the right and left knees.  
The letter should inform him of the 
information and evidence that is 
necessary to substantiate the claims; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; (3) inform him about the 
information and evidence he is expected 
to provide; and (4) ask him to provide 
any evidence in his possession that 
pertains to the claim.  The letter 
should also include an explanation as 
to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).  

2.  The veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
arthritis of the right and left knees.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected arthritis of the right and 
left knees.  He should provide the 
range of motion of both knees in 
degrees and indicate the point at which 
pain begins on range of motion testing.  
The examiner should also report the 
presence or absence of subluxation or 
lateral instability and/or any other 
symptoms in the veteran's right and 
left knees determined to be due to his 
service-connected arthritis. The 
presence of objective evidence of pain, 
excess fatigability, incoordination, 
and weakness should be noted, as should 
any additional disability due to these 
factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  The RO should refer the veteran's 
claims folder to the March 2005 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA 
examiner for an opinion as to nature 
and etiology of the veteran's 
amputation of the left fifth toe.  
The examiner should be requested to 
review all pertinent records 
associated with the claims file, 
including the veteran's service 
medical records documenting 
cellulitis in 1979, and to comment on 
whether it is at least as likely as 
not that the veteran's amputation of 
the left fifth toe is related to his 
cellulitis in service or is otherwise 
etiologically related to his military 
service.  

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


